United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 19, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 06-41416
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SHANNA ALEXANDER,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:06-CR-230-2
                      --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Shanna Alexander appeals the sentence imposed following

her guilty-plea conviction of aiding and abetting the possession

with intent to distribute methamphetamine.    She argues that the

district court erred by failing to adjust her offense level for

her role in the offense.    She argues that her appeal is not

barred by the appeal waiver provision in her plea agreement

because the district court made a statement suggesting that she

was not waiving her argument for an adjustment for her role in

the offense.   The Government seeks to enforce the waiver.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41416
                                 -2-

     We conclude that Alexander was adequately informed of the

terms of the waiver provision and that she indicated her

knowledge and understanding of the plea agreement.   See United

States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).     The

district court’s statement at sentencing--a statement Alexander

would have us read out of context--had no effect on the validity

of the waiver provision.    See United States v. Melancon, 972 F.2d

566, 568 (5th Cir. 1992).   Accordingly, we enforce the waiver and

affirm the district court’s judgment.

     AFFIRMED.